Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR § 1.114
	A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  
	Applicants’ submission filed on May 5, 2022 has been entered.

Note: the RCE filed on 5/5/2022 does not include any claim set, thus, the allowance is based on the claim amendments of 4/5/2022. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Joshua Elliott on 4/22/2022. 

The application has been amended as follows: 
Claims 14-15 and 21 (Currently canceled)  
---Claim 18. (Currently amended)  A method for the commercial production of oil enriched with a very long chain polyunsaturated fatty acid (VLCPUFA) from seeds of a transgenic Brassica napus variety capable of producing said VLCPUFA, which method comprises: 2Application No. 16/300,358Docket No.: 32471/160182 Amendment dated April 5, 2022 After Final Office Action of November 5, 2021 
(i) calculating the accumulated Growing Degree Days (GDD) in °F, starting from the appearance of the first open flower, wherein the GDD is calculated with a TBase of 41 °F, 
(ii) swathing the plants when the accumulated GDD reaches a value of at least 1600, and 
(iii) harvesting [seeds from the swathed plants of (ii), and processing the seeds to produce oil enriched in said VLCPUFA.---

In summary:
Claims 14-15, and 21 are canceled. 
Claim 18 is amended.
Claims 18-19 and 22-30 are allowed. 
Claims 1-13, 16-17, 20, and 31 had been previously canceled by applicant.  

Reasons for allowance: 
The amendments and/or cancelations of claims on 4/5/2022 by applicant overcame all the previous rejections by the examiner. Further amendments by examiner to put the application for allowance are authorized by applicant representative during the telephone interview.  
Prior art does not teach or suggest swathing Brassica napus plants when GDD reaches at least 1600, harvesting seeds from the swathed plants, and producing oil from the seeds.   
In addition, the specification provides example of using the claimed method, and demonstrates Higher EPA and DHA contents in the oil compared to control plants ([0080], Examples 1-3, [0153]-[0167]).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Wayne Zhong/
Examiner, Art Unit 1662

	
/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663